Name: Commission Implementing Regulation (EU) NoÃ 1420/2013 of 17Ã December 2013 repealing Regulations (EC) NoÃ 347/96, (EC) NoÃ 1924/2000, (EC) NoÃ 1925/2000, (EC) NoÃ 2508/2000, (EC) NoÃ 2509/2000, (EC) NoÃ 2813/2000, (EC) NoÃ 2814/2000, (EC) NoÃ 150/2001, (EC) NoÃ 939/2001, (EC) NoÃ 1813/2001, (EC) NoÃ 2065/2001, (EC) NoÃ 2183/2001, (EC) NoÃ 2318/2001, (EC) NoÃ 2493/2001, (EC) NoÃ 2306/2002, (EC) NoÃ 802/2006, (EC) NoÃ 2003/2006, (EC) NoÃ 696/2008 and (EC) NoÃ 248/2009 following the adoption of Regulation (EU) NoÃ 1379/2013 of the European Parliament and of the Council on the common organisation of the markets in fishery and aquaculture products
 Type: Implementing Regulation
 Subject Matter: fisheries;  distributive trades;  agricultural structures and production;  economic policy;  regions and regional policy;  prices;  EU finance;  agricultural policy;  consumption;  monetary economics
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 353/48 COMMISSION IMPLEMENTING REGULATION (EU) No 1420/2013 of 17 December 2013 repealing Regulations (EC) No 347/96, (EC) No 1924/2000, (EC) No 1925/2000, (EC) No 2508/2000, (EC) No 2509/2000, (EC) No 2813/2000, (EC) No 2814/2000, (EC) No 150/2001, (EC) No 939/2001, (EC) No 1813/2001, (EC) No 2065/2001, (EC) No 2183/2001, (EC) No 2318/2001, (EC) No 2493/2001, (EC) No 2306/2002, (EC) No 802/2006, (EC) No 2003/2006, (EC) No 696/2008 and (EC) No 248/2009 following the adoption of Regulation (EU) No 1379/2013 of the European Parliament and of the Council on the common organisation of the markets in fishery and aquaculture products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Articles 4(4), 5(4), 6(7), 7(10), 9(5), 10(4), 12(5), 13(7), 17(5), 21(8), 23(5), 24(8), 25(6), 26(3), 27(6), 29(5), 34(2) and 35(3) thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) Regulation (EU) No 1379/2013 of the European Parliament and of the Council (3) replaces Regulation (EC) No 104/2000 with effect from 1 January 2014, with the exception of Article 4 of Regulation (EC) No 104/2000 which applies until 12 December 2014. (2) Regulation (EU) No 1379/2013 has made significant changes to the provisions on consumer information, recognition of producer organisations, extension of rules, production and marketing planning, recognition of inter-branch organisations, prices, intervention, notifications and financing. (3) It is therefore appropriate to repeal the following implementing Regulations:  Commission Regulation (EC) No 347/96 of 27 February 1996 establishing a system of rapid reporting of the release of salmon for free circulation in the European Community (4),  Commission Regulation (EC) No 1924/2000 of 11 September 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of specific recognition to producers organisations in the fisheries sector in order to improve the quality of their products (5),  Commission Regulation (EC) No 1925/2000 of 11 September 2000 establishing the operative events for the exchange rates to be applied when calculating certain amounts provided for by the mechanisms of Council Regulation (EC) No 104/2000 on the common organisation of the market in fishery and aquaculture products (6),  Commission Regulation (EC) No 2508/2000 of 15 November 2000 laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards operational programmes in the fisheries sector (7),  Commission Regulation (EC) No 2509/2000 of 15 November 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards granting financial compensation for withdrawals of certain fishery products (8),  Commission Regulation (EC) No 2813/2000 of 21 December 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of private storage aid for certain fishery products (9),  Commission Regulation (EC) No 2814/2000 of 21 December 2000 laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of carry-over aid for certain fishery products (10),  Commission Regulation (EC) No 150/2001 of 25 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the penalties to be applied to producer organisations in the fisheries sector for irregularity of the intervention mechanism and amending Regulation (EC) No 142/98 (11),  Commission Regulation (EC) No 939/2001 of 14 May 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of flat-rate aid for certain fishery products (12),  Commission Regulation (EC) No 1813/2001 of 14 September 2001 laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the conditions for, the grant of and the withdrawal of recognition of inter-branch organisations (13),  Commission Regulation (EC) No 2065/2001 of 22 October 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards informing consumers about fishery and aquaculture products (14),  Commission Regulation (EC) No 2183/2001 of 9 November 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards granting the compensatory allowance for tuna intended for the processing industry (15),  Commission Regulation (EC) No 2318/2001 of 29 November 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the recognition of producer organisations in the fishery and aquaculture sector (16),  Commission Regulation (EC) No 2493/2001 of 19 December 2001 on the disposal of certain fishery products which have been withdrawn from the market (17),  Commission Regulation (EC) No 2306/2002 of 20 December 2002 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the notification of the prices of imported fishery products (18),  Commission Regulation (EC) No 802/2006 of 30 May 2006 fixing the conversion factors applicable to fish of the genera Thunnus and Euthynnus (19),  Commission Regulation (EC) No 2003/2006 of 21 December 2006 laying down detailed rules for the financing by the European Agricultural Guarantee Fund (EAGF) of expenditure relating to the common organisation of the markets in fishery and aquaculture products (20),  Commission Regulation (EC) No 696/2008 of 23 July 2008 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the extension to non-members of certain rules adopted by producers organisations in the fisheries sector (21),  Commission Regulation (EC) No 248/2009 of 19 March 2009 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards notifications concerning recognition of producer organisations, the fixing of prices and intervention within the scope of the common organisation of the market in fishery and aquaculture products (22). (4) Since the provisions of Regulation (EU) No 1379/2013 on recognition of producer organisations, extension of rules, production and marketing planning, recognition of inter-branch organisations, prices, intervention and notifications apply from 1 January 2014, Regulations (EC) No 347/96, (EC) No 1924/2000, (EC) No 1925/2000, (EC) No 2508/2000, (EC) No 2509/2000, (EC) No 2813/2000, (EC) No 2814/2000, (EC) No 150/2001, (EC) No 939/2001, (EC) No 1813/2001, (EC) No 2183/2001, (EC) No 2318/2001, (EC) No 2493/2001, (EC) No 2306/2002, (EC) No 802/2006, (EC) No 2003/2006, (EC) No 696/2008 and (EC) No 248/2009 should be repealed with effect from 1 January 2014. Since the provisions of Regulation (EU) No 1379/2013 on consumer information apply from 13 December 2014, Regulation (EC) No 2065/2001 should be repealed with effect from 13 December 2014, (5) The measures provided for in this Regulation are in accordance with the opinion of the Examination Committee for fishery and aquaculture products. HAS ADOPTED THIS REGULATION: Article 1 Repeals 1. Regulations (EC) No 347/96, (EC) No 1924/2000, (EC) No 1925/2000, (EC) No 2508/2000, (EC) No 2509/2000, (EC) No 2813/2000, (EC) No 2814/2000, (EC) No 150/2001, (EC) No 939/2001, (EC) No 1813/2001, (EC) No 2183/2001, (EC) No 2318/2001, (EC) No 2493/2001, (EC) No 2306/2002, (EC) No 802/2006, (EC) No 2003/2006, (EC) No 696/2008 and (EC) No 248/2009 are repealed with effect from 1 January 2014. 2. Regulation (EC) No 2065/2001 is repealed with effect from 13 December 2014. 3. The provisions of the repealed Regulations shall continue to apply to expenditure incurred pursuant to Regulation (EC) No 104/2000. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 349, 24.12.1998, p. 1. (3) Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the common organisation of the markets in fishery and aquaculture products (see page 1 of this Official Journal). (4) OJ L 49, 28.2.1996, p. 7. (5) OJ L 230, 12.9.2000, p. 5. (6) OJ L 230, 12.9.2000, p. 7. (7) OJ L 289, 16.11.2000, p. 8. (8) OJ L 289, 16.11.2000, p. 11. (9) OJ L 326, 22.12.2000, p. 30. (10) OJ L 326, 22.12.2000, p. 34. (11) OJ L 24, 26.1.2001, p. 10. (12) OJ L 132, 15.5.2001, p. 10. (13) OJ L 246, 15.9.2001, p. 7. (14) OJ L 278, 23.10.2001, p. 6. (15) OJ L 293, 10.11.2001, p. 11. (16) OJ L 313, 30.11.2001, p. 9. (17) OJ L 337, 20.12.2001, p. 20. (18) OJ L 348, 21.12.2002, p. 94. (19) OJ L 144, 31.5.2006, p. 15. (20) OJ L 379, 28.12.2006, p. 49. (21) OJ L 195, 24.7.2008, p. 6. (22) OJ L 79, 25.3.2009, p. 7.